Citation Nr: 0404068	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of an in-service 
injury to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The undersigned agrees with a July 2000 memorandum in this 
case from the veteran's representative asserting that the 
issue in this case should be whether new and material 
evidence has been submitted to reopen a claim for service 
connection for residuals of an in-service injuries to the 
eyes.  In the undersigned's view, the RO has implicitly 
reopened the claim for service connection for residuals of an 
in-service injury to the eyes and denied entitlement on the 
merits.  However, the Board must make its own determination 
as to whether new and material evidence has been submitted to 
reopen a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.  If 
the veteran or his representative disagree with this 
characterization of the issue on appeal, they may present 
argument or testimony on this point, to include at the Board 
hearing scheduled in this remand.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

Pursuant to his request, the veteran was scheduled for a 
hearing at the RO before an Administrative Law Judge of the 
Board of Veteran's Appeals (Travel Board hearing), scheduled 
in September 2003.  However, the day before the hearing, the 
veteran advised the RO by phone call that he would not be 
able to attend the hearing due to mechanical failure of his 
car.  In November 2003, the undersigned determined that the 
veteran had presented good cause as well as advance notice 
for not attending the hearing, and in December 2003 the Board 
contacted the veteran to determine whether he still desired 
to attend a Travel Board hearing.  In January 2004, the 
veteran responded in the affirmative.  

To accord the veteran due process, the RO should schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing with respect to the 
issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for 
residuals of an in-service injury to the 
eyes.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




